Citation Nr: 0637076	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a kidney disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and April 2004 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In December 2002, the RO granted 
service connection for PTSD with a 30 percent evaluation and 
denied service connection for a kidney disorder.  In April 
2004, the RO denied a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In December 2002, the RO granted service connection for PTSD 
with a 30 percent evaluation and denied service connection 
for a kidney disorder.  The notice of disagreement was 
received in October 2003.  The RO issued a statement of the 
case on the PTSD evaluation in May 2004.  The RO has yet to 
issue a statement of the case on the claim for service 
connection for a kidney disorder.  Where a claimant files a 
notice of disagreement and the RO has not issued a statement 
of the case (SOC), the issue must be remanded to the RO for 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran has reported that he retired from a railroad 
because of disability.  Railroad retirement is a Federal 
program, so the RO should obtain the pertinent medical 
records.  38 U.S.C.A. § 5103A(c)(3) (West 2002).  

The veteran also reported continuing treatment by a private 
social worker.  The representative has specifically asked 
that the case be remanded to obtain these records.  
38 U.S.C.A. § 5103A(a), (b) (West 2002).  

A remand also affords an opportunity to insure compliance 
with notification provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), as discussed by the Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

A current psychiatric examination would also be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran 
notice complying with the VCAA, as 
discussed by the Court in 
Dingess/Hartman.  

2.  The RO/AMC should ask the veteran 
to complete releases for the Railroad 
Retirement Board, social worker K. A., 
and any other relevant medical records.  
Thereafter, the RO/AMC should request a 
complete copy of the veteran's medical 
records from the reported care givers.  

3.  The veteran should be scheduled for 
a VA PTSD examination.  The claims 
folder should be made available to the 
examiner prior to the examination.  All 
tests or studies which may be indicated 
should be done.  
a.  The examiner should describe all 
the veteran's symptoms of PTSD.  
b.  The examiner should express an 
opinion as to a Global Assessment of 
Functioning (GAF).  
c.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the service-connected 
PTSD prevents the veteran from engaging 
in substantially gainful employment.  

4.  Readjudicate the claim for service 
connection for a kidney disorder.  If 
the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
SOC on that issue.  The appellant and 
his representative should be afforded 
the applicable time period in which to 
respond.  

5.  Readjudicate the rating for PTSD 
and TDIU.  If the determinations remain 
unfavorable to the appellant, he and 
his representative should be furnished 
a supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The appellant 
and his representative should be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


